DETAILED ACTION
Claims 1-4, 6, and 7 are presented for examination. Claims 1, 2, 4, and 7 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of Office Action
The following is a brief summary description of new ground(s) of rejection (if any) and the reason why those new ground(s) are made necessary by this amendment:
Independent claim 1 incorporated the subject matter from previous claim 5. Accordingly, now claims 1-4, 6, and 7 are now rejected based on Ugursal in view of Lurui as necessitated by the incorporation of the subject matter from previous claim 5.
Response to Arguments
Applicant's remarks filed 31 August 2022 have been fully considered and Examiner’s response is as follows:
Regarding §101:
Applicant remarks page 13 argues:
The applicant believes that the currently-amended claim 1 includes additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application.
This argument is missing. There is no above discussion regarding any integration into a practical application. Accordingly, this argument is unpersuasive.
Applicant remarks page 14 further argues:
Referring to MPEP 2107, which discuss the utility requirement under 35 USC 101 as follow:
“Practical utility is a shorthand way of attributing ‘real-world’ value to claimed subject matter ….
The applicant believes that, in this way, the Application of the invention to the technology has been already present in the claims. In other words, the claimed invention completes integration of the abstract idea into a practical application and meets the improvements to another technology requirement.
This argument is unpersuasive.
The utility requirement of §101 as explained in MPEP §2107 is a distinct requirement from the abstract idea rejection explained in MPEP §2106. Similarly, the terms “practical utility” is different from the term “practical application” as it relates to abstract ideas and subject matter eligibility.
Applicant’s arguments regarding “practical utility” and the utility requirement of MPEP §2107 is unrelated to and fails to address Examiner’s abstract idea rejection.
Applicant remarks page 15 further argues:
The present invention has the following beneficial effects:
The calculation method ….
This argument is unpersuasive.
The benefit or utility of the claim is an argument addressing a hypothetical utility rejection. Examiner has not rejected the claims based on utility. Examiner’s rejection is based on the subject matter eligibility requirement (i.e. abstract idea) requirement of §101. MPEP 2106(I) fifth paragraph last sentence states “Lastly, eligibility should not be evaluated based on whether the claimed invention has utility, because ‘[u]tility is not the test for patent-eligible subject matter.’” Genetic Techs. Ltd. v. Merial LLC, 818 F.3d 1369, 1380, 118 USPQ2d 1541, 1548 (Fed. Cir. 2016).”
Applicant remarks page 16 further argues:
Thus, the applicant hereby submits that tangible utility of the calculation method for dynamic fluid loss of acid-etched fracture of currently-amended claim 1 now explicitly and/or inherently includes at least the following benefits which can be categorized as being immediate, significant, specific, substantial and practical benefits ….
This argument is unpersuasive.
As discussed immediately above, MPEP 2106(I) fifth paragraph last sentence states “Lastly, eligibility should not be evaluated based on whether the claimed invention has utility, because ‘[u]tility is not the test for patent-eligible subject matter.’” Genetic Techs. Ltd. v. Merial LLC, 818 F.3d 1369, 1380, 118 USPQ2d 1541, 1548 (Fed. Cir. 2016).”

Regarding §102/103:
Applicant remarks page 19 further argues:
Please carefully compare Lurui equation (11) on page 67 and the formula (10) …
[Equations]
In other words, only             
                R
                
                    
                        
                            
                                C
                            
                            
                                s
                            
                        
                    
                
            
         is considered in Lurui equation (11), which is a constant value. However, both different values of             
                
                    
                        R
                    
                    
                        i
                    
                
                
                    
                        
                            
                                C
                            
                            
                                w
                            
                        
                    
                
            
         and             
                
                    
                        a
                    
                    
                        v
                        i
                    
                
            
         are considered in Formula (10) of the present invention, which are varied along with different minerals.
This argument is unpersuasive.
In context, Lurui page 68 equation (13) discloses a numerator of “            
                R
                
                    
                        
                            
                                C
                            
                            
                                s
                            
                        
                    
                
                
                    
                        a
                    
                    
                        v
                    
                
                α
            
        .” Thus, Lurui clearly considers the factor of the             
                
                    
                        a
                    
                    
                        v
                    
                
            
        . The only difference is the invention uses an index i for different minerals. However, Lurui page 68 second paragraph states:
The microscopic variations of porosity, along with additional properties such as permeability, specific surface area, and pore radius, with rock erosion were described using the Garmane-Kozeny model [23]. It will not be repeated here.
Thus, Lurui explicitly teaches variations can be considered. Because many of the recited properties are specific to a particular rock a person of ordinary skill in the art would consider respective microscopic variations with, or without, explicitly listing their index in the corresponding equation. Lastly, the claims do not require more than one different mineral indexed by i. When only one mineral is considered then the equations are clearly identical, and certainly not patentably distinct.
Applicant remarks page 20 further argues:
Please carefully compare the following Lurui equation on page 67 and the formula (11) …
[equations]
In other words, only             
                
                    
                        k
                    
                    
                        s
                    
                
            
         is considered in the abovementioned Lurui equation on page 67, which is a constant value. However, in Formula (11) of the present invention, not only the constant             
                
                    
                        k
                    
                    
                        s
                        i
                    
                
            
         is considered, but also             
                
                    
                        k
                    
                    
                        c
                        i
                    
                
            
         and             
                
                    
                        γ
                    
                    
                        
                            
                                H
                            
                            
                                +
                            
                        
                        ,
                        s
                    
                
            
         are considered, which are varied values.
This argument is unpersuasive.
Examiner observes that             
                
                    
                        k
                    
                    
                        s
                    
                
            
         and             
                
                    
                        
                            
                                k
                            
                            
                                c
                                i
                            
                        
                        
                            
                                k
                            
                            
                                s
                                i
                            
                        
                    
                    
                        
                            
                                k
                            
                            
                                c
                                i
                            
                        
                        +
                        
                            
                                k
                            
                            
                                s
                                i
                            
                        
                    
                
            
         are coefficients in units m/min and m/s respectively. As already discussed above the Examiner finds no patentable difference between a coefficient with a denominator of minutes as compared to a coefficient with a denominator of seconds as they are both well-known units of time. Specifically,             
                
                    
                        
                            
                                k
                            
                            
                                c
                                i
                            
                        
                        
                            
                                k
                            
                            
                                s
                                i
                            
                        
                    
                    
                        
                            
                                k
                            
                            
                                c
                                i
                            
                        
                        +
                        
                            
                                k
                            
                            
                                s
                                i
                            
                        
                    
                
            
         has units of             
                
                    
                        
                            
                                
                                    
                                        m
                                        /
                                        s
                                    
                                
                            
                            
                                2
                            
                        
                    
                    
                        m
                        /
                        s
                    
                
            
         which is m/s. None of these coefficients are assigned a particular numerical value and coefficients are routinely absorbed into other coefficients as none of them are variables of the equation. The result is a coefficient with a slightly different numerical value and the same overall equation. Accordingly,             
                
                    
                        k
                    
                    
                        s
                    
                
            
         and             
                
                    
                        
                            
                                k
                            
                            
                                c
                                i
                            
                        
                        
                            
                                k
                            
                            
                                s
                                i
                            
                        
                    
                    
                        
                            
                                k
                            
                            
                                c
                                i
                            
                        
                        +
                        
                            
                                k
                            
                            
                                s
                                i
                            
                        
                    
                
            
         are mathematically equivalent coefficients without patentable distinction. Similarly,             
                
                    
                        γ
                    
                    
                        
                            
                                H
                            
                            
                                +
                            
                        
                        ,
                        s
                    
                
            
         is dimensionless and does not affect the resulting coefficient.
The particular indexing regarding i different minerals is discussed above.
Applicant remarks page 20-21 further argues:
Please carefully compare Lurui equation (13) and the formulas (12) and (13) of the present invention.
Lurui equation (13):
            
                
                    
                        ∂
                        φ
                    
                    
                        ∂
                        t
                    
                
                =
                
                    
                        R
                        
                            
                                
                                    
                                        C
                                    
                                    
                                        s
                                    
                                
                            
                        
                        
                            
                                a
                            
                            
                                v
                            
                        
                        α
                    
                    
                        
                            
                                ρ
                            
                            
                                s
                            
                        
                    
                
            
        
Formulas (12) and (13) of the present invention:

    PNG
    media_image1.png
    60
    592
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    57
    593
    media_image2.png
    Greyscale

This argument is unpersuasive.
Mathematical equivalence is more apparent when equations (12) and (13) of the invention are combined with substitution resulting in:
            
                
                    
                        ∂
                        ϕ
                    
                    
                        ∂
                        t
                    
                
                =
                -
                
                    
                        ∑
                        
                            i
                        
                    
                    
                        -
                        
                            
                                
                                    
                                        M
                                    
                                    
                                        a
                                        c
                                        i
                                        d
                                    
                                
                                
                                    
                                        R
                                    
                                    
                                        i
                                    
                                
                                
                                    
                                        
                                            
                                                C
                                            
                                            
                                                w
                                            
                                        
                                    
                                
                                
                                    
                                        a
                                    
                                    
                                        v
                                        i
                                    
                                
                                
                                    
                                        α
                                    
                                    
                                        i
                                    
                                
                            
                            
                                
                                    
                                        ρ
                                    
                                    
                                        i
                                    
                                
                            
                        
                    
                
            
        
The negatives cancel out resulting in combined equations (12) and (13):
            
                
                    
                        ∂
                        ϕ
                    
                    
                        ∂
                        t
                    
                
                =
                
                    
                        ∑
                        
                            i
                        
                    
                    
                        
                            
                                
                                    
                                        M
                                    
                                    
                                        a
                                        c
                                        i
                                        d
                                    
                                
                                
                                    
                                        R
                                    
                                    
                                        i
                                    
                                
                                
                                    
                                        
                                            
                                                C
                                            
                                            
                                                w
                                            
                                        
                                    
                                
                                
                                    
                                        a
                                    
                                    
                                        v
                                        i
                                    
                                
                                
                                    
                                        α
                                    
                                    
                                        i
                                    
                                
                            
                            
                                
                                    
                                        ρ
                                    
                                    
                                        i
                                    
                                
                            
                        
                    
                
            
        
Again the indexing over i was discussed in response to Applicant’s argument two arguments above. Examiner asserts that the mathematical relationships of:             
                
                    
                        R
                        
                            
                                
                                    
                                        C
                                    
                                    
                                        s
                                    
                                
                            
                        
                        
                            
                                a
                            
                            
                                v
                            
                        
                        α
                    
                    
                        
                            
                                ρ
                            
                            
                                s
                            
                        
                    
                
            
         and             
                
                    
                        
                            
                                M
                            
                            
                                a
                                c
                                i
                                d
                            
                        
                        
                            
                                R
                            
                            
                                i
                            
                        
                        
                            
                                
                                    
                                        C
                                    
                                    
                                        w
                                    
                                
                            
                        
                        
                            
                                a
                            
                            
                                v
                                i
                            
                        
                        
                            
                                α
                            
                            
                                i
                            
                        
                    
                    
                        
                            
                                ρ
                            
                            
                                i
                            
                        
                    
                
            
         are equivalent. Therefore there is no patentable distinction between the mathematical relationship taught by the equation(s) of Lurui and the equations now in claim 1.
The molar mass conversion             
                
                    
                        M
                    
                    
                        a
                        c
                        i
                        d
                    
                
            
         converts the number of moles to a mass which doesn’t affect the mathematical relationship. That is, it is the same mathematical relationship whether or not the amount of acid is described in units of moles, kg, or other units of mass/quantity.
Applicant remarks page 21 further argues:
In summary, Lurui's equations have only considered constant values. However, the Formulas (10)-(13) of the present invention have further considered different values of             
                
                    
                        R
                    
                    
                        i
                    
                
                
                    
                        
                            
                                C
                            
                            
                                w
                            
                        
                    
                
            
        ,             
                
                    
                        a
                    
                    
                        v
                        i
                    
                
            
        ,             
                
                    
                        k
                    
                    
                        c
                        i
                    
                
            
        ,             
                
                    
                        γ
                    
                    
                        
                            
                                H
                            
                            
                                +
                            
                        
                        ,
                        s
                    
                
            
         and             
                
                    
                        M
                    
                    
                        a
                        c
                        i
                        d
                    
                
            
         which are varied values or varied along with different minerals.
This argument is unpersuasive.
            
                
                    
                        R
                    
                    
                        i
                    
                
                
                    
                        
                            
                                C
                            
                            
                                w
                            
                        
                    
                
            
        ,             
                
                    
                        a
                    
                    
                        v
                        i
                    
                
            
        , and             
                
                    
                        k
                    
                    
                        c
                        i
                    
                
            
         of the recited symbols refer to constant coefficients as well. For example, the numerical values do not change over time or with respect to any variable. The index i is not a variable but is instead notation used to organize which does not affect the corresponding mathematical relationship of the equation. There may be slightly different coefficients for different minerals as indexed by i but each coefficient remains a corresponding constant value. Furthermore,             
                
                    
                        γ
                    
                    
                        
                            
                                H
                            
                            
                                +
                            
                        
                        ,
                        s
                    
                
            
         is explicitly defined as a dimensionless coefficient which clearly does not vary. As discussed above,             
                
                    
                        M
                    
                    
                        a
                        c
                        i
                        d
                    
                
            
         is merely a unit conversion which does not affect the mathematical relationship expressed by the recited equation(s).
Specification
The Specification has been appropriately corrected. Accordingly, Examiner's objection(s) to the specification is withdrawn.
Claim Objections
Claim 2 has been appropriately corrected. Accordingly, Examiner's objection(s) to the claim(s) are withdrawn.
Claim Rejections - 35 USC § 112
Claim 4 and 7 have been appropriately corrected. Accordingly, Examiner's rejection of claims 4 and 7 under § 112 is withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
See MPEP §2106.
Step 2A is a two prong inquiry. MPEP §2106.04(II)(A). Under 2A(i), the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP §2106.04(a)(2). Under 2A(ii), the second prong, examiners determine whether any additional limitations integrates the judicial exception into a practical application. MPEP §2106.04(d).

Claim 1 step 2A(i):
The claim(s) recite:
1. A calculation method …, which is applied to a pad acid fracturing process,
comprising the following steps: Step 1: dividing a construction time T of injecting acid fluid into an artificial fracture into             
                m
            
         time nodes at equal intervals, then the time step             
                ∆
                t
                =
                
                    
                        T
                    
                    
                        m
                    
                
            
         and             
                
                    
                        t
                    
                    
                        n
                    
                
                =
                n
                ∆
                t
            
        , where,             
                n
                =
                0,1
                ,
                2,3
                ,
                …
                m
            
        , and             
                
                    
                        t
                    
                    
                        0
                    
                
            
         is an initial time for starting to inject the acid fluid;
Step 2: calculating a fluid loss velocity             
                
                    
                        v
                    
                    
                        l
                    
                
                (
                0
                )
            
         in the artificial fracture at             
                
                    
                        t
                    
                    
                        0
                    
                
            
        ;
Step 3: calculating a flowing pressure distribution             
                P
                
                    
                        n
                    
                
            
         in the artificial fracture at             
                
                    
                        t
                    
                    
                        n
                    
                
            
        ;
Step 4: calculating a width             
                 
                
                    
                        w
                    
                    
                        a
                    
                
                
                    
                        n
                    
                
            
         of the acid-etched fracture at             
                
                    
                        t
                    
                    
                        n
                    
                
            
        ;
Step 5: calculating a wormhole propagation and the fluid loss velocity             
                
                    
                        v
                    
                    
                        l
                    
                
                (
                n
                )
            
         at             
                
                    
                        t
                    
                    
                        n
                    
                
            
        ;
and Step 6: substituting the fluid loss velocity             
                
                    
                        v
                    
                    
                        l
                    
                
                (
                n
                )
            
         into Step 3, repeating Step 3 to Step 6 in turn, and calculating             
                P
                
                    
                        n
                        +
                        1
                    
                
            
        ,             
                
                    
                        w
                    
                    
                        a
                    
                
                
                    
                        n
                        +
                        1
                    
                
            
         and             
                
                    
                        v
                    
                    
                        l
                    
                
                
                    
                        n
                        +
                        1
                    
                
            
         until the end of acid fluid injection
wherein the wormhole propagation and the fluid loss velocity             
                
                    
                        v
                    
                    
                        l
                    
                
                
                    
                        n
                    
                
            
         at             
                
                    
                        t
                    
                    
                        n
                    
                
            
         in Step 5 are calculated as follows: formulas (11) to (13) are used to simulate the dynamic propagation of the wormhole, and then Formula (10) is substituted to calculate             
                v
            
        ; the fluid loss velocity             
                
                    
                        v
                    
                    
                        l
                    
                
                
                    
                        n
                    
                
            
         is equal to the fluid loss velocity             
                v
                
                    
                        x
                        ,
                        y
                    
                
            
         on the fracture surface;

    PNG
    media_image3.png
    133
    602
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    72
    596
    media_image4.png
    Greyscale


    PNG
    media_image1.png
    60
    592
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    57
    593
    media_image2.png
    Greyscale

wherein,             
                
                    
                        D
                    
                    
                        e
                        x
                    
                
            
         is an effective propagation coefficient tensor in x direction, in m2/s;
            
                
                    
                        D
                    
                    
                        e
                        y
                    
                
            
         is an effective propagation coefficient tensor iny direction, in m2/s;
            
                
                    
                        R
                    
                    
                        i
                    
                
                
                    
                        
                            
                                C
                            
                            
                                w
                            
                        
                    
                
            
         is a dissolution reaction rate between acid and different minerals, in kmol/s m;
            
                
                    
                        α
                    
                    
                        v
                        i
                    
                
            
         is a surface area per unit volume of different minerals, in m2/m3;
            
                
                    
                        k
                    
                    
                        s
                        i
                    
                
            
         is a reaction rate constant, in m/s;
            
                
                    
                        k
                    
                    
                        c
                        i
                    
                
            
         is mass transfer coefficient, in m/s;
            
                
                    
                        γ
                    
                    
                        H
                        +
                        ,
                        s
                    
                
            
         is an activity coefficient of the acid fluid, dimensionless;
            
                
                    
                        V
                    
                    
                        i
                    
                
            
         is a volume fraction of the ith mineral, dimensionless;
            
                
                    
                        M
                    
                    
                        a
                        c
                        i
                        d
                    
                
            
         is a molar mass of the acid fluid, in kg/kmol;
            
                
                    
                        α
                    
                    
                        i
                    
                
            
         is a solubility of the acid fluid, in kg/kg; and
            
                
                    
                        ρ
                    
                    
                        i
                    
                
            
         is a density of the ith mineral, in kg/m3.
wherein the calculation method for dynamic fluid loss of acid-etched fracture is used to accurately calculate the dynamic fluid loss of acid-etched fracture based on the wormhole propagation and a continuous change of the width             
                
                    
                        w
                    
                    
                        a
                    
                
                
                    
                        n
                    
                
            
         of the acid-etched fracture.
Dividing a construction time into equal intervals is a mathematical construction and a division.
Calculating a fluid loss velocity is applying a corresponding mathematical relationship to perform mathematical calculations.
Calculating a flowing pressure is applying a corresponding mathematical relationship to perform mathematical calculations.
Calculating a width of the fracture is applying a corresponding mathematical relationship to perform mathematical calculations.
Calculating a wormhole propagation and fluid loss velocity is applying a corresponding mathematical relationship to perform mathematical calculations.
Substituting a value is a mathematical operation. Repeating the calculations is further mathematical calculation.
The explicitly recited equations (10)-(13) are mathematical equations.
Using the calculations to calculate the dynamic fluid loss is a recitation of field of use of intended use. See MPEP §2106.05(h). Furthermore, the intended use itself appears to be mathematical calculations, thus even if the last clause were actively recited it would only amount to further recitation of mathematical calculations.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 1 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
1. … for dynamic fluid loss of acid-etched fracture considering wormhole propagation 
….
The claim recitation “for dynamic fluid loss of acid-etched fracture …” is a recitation of a field of use or intended use. Merely indicating a field of use fails to integrate an abstract idea into a practical application. See MPEP §2106.05(h).
Claim 1 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Here, the analysis under step 2B is the same as step 2A(ii) above.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 2 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
2. The calculation method for dynamic fluid loss of acid-etched fracture considering wormhole propagation according to Claim 1, wherein the fluid loss velocity             
                
                    
                        v
                    
                    
                        l
                    
                
                (
                0
                )
            
         is calculated by Formula (1) in Step 2:
            
                
                    
                        v
                    
                    
                        l
                    
                
                
                    
                        0
                    
                
                =
                
                    
                        2
                        C
                        
                            
                                x
                                ,
                                t
                            
                        
                    
                    
                        
                            b
                            -
                            τ
                        
                    
                
            
        
wherein,             
                C
                
                    
                        x
                        ,
                        t
                    
                
            
         is the fluid loss coefficient at             
                x
            
         place in the fracture at             
                t
            
        , in m/min0.5;             
                b
            
         is the construction time of artificial fracture, in min; and             
                τ
            
         is the time when the fluid reaches fracture             
                x
            
        , in min.
Formula (1) is an explicit mathematical equation.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 2 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 2 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 3 and 4 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
Furthermore, claims 3 and 4 only recite explicit mathematical equations in the form of formulas (2)-(9). Each explicitly recited mathematical equation is recitation of a mathematical concept.

This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 3 and 4 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claims 3 and 4 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 6 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
6. The calculation method for dynamic fluid loss of acid-etched fracture considering wormhole propagation according to Claim 1, wherein Step 6 is conducted as follows: substituting the calculated fluid loss velocity             
                
                    
                        v
                    
                    
                        l
                    
                
                
                    
                        n
                    
                
            
         into Step 3 to calculate the pressure             
                P
                
                    
                        n
                        +
                        1
                    
                
            
         in the fracture at             
                
                    
                        t
                    
                    
                        n
                        +
                        1
                    
                
            
        , and then repeating Step 3 to Step 6 in turn to work out             
                
                    
                        w
                    
                    
                        a
                    
                
                
                    
                        n
                        +
                        1
                    
                
            
         and             
                
                    
                        v
                    
                    
                        l
                    
                
                
                    
                        n
                        +
                        1
                    
                
            
         until the end of acid fluid injection.
Substituting calculated values and repeating calculations according to previously recited equations is further recitation of mathematical calculations.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 6 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 6 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 7 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
7. The calculation method for dynamic fluid loss of acid-etched fracture considering wormhole propagation according to Claim 6, wherein when a injected volume of the acid fluid is equal to a set total volume of the acid fluid, the acid fluid injection ends.
It is unclear what claim 7 recites as discussed above regarding §112(b). For purposes of compact prosecution, the Examiner will nonetheless attempt to interpret claim 7 here. Accordingly, the Examiner interprets the injected volume and total volume as calculated numeric values and the end of the fluid injection process as the end of the fluid injection calculations.
Thus, the injected volume being equal to a set total volume is an equality of the numeric values is a recitation of a mathematical relation. The end of the fluid injection process indicates an end of the calculations.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 7 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 7 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ugursal, A., et al. “Development of Acid Fracturing Model for Naturally Fractured Reservoirs” Society of Petroleum Engineers, SPE 189834 (Feb. 2019) [herein “Ugursal”] in view of Lurui, D., et al. “Simulation of effective fracture length of prepad acid fracturing considering multiple leak-off effect” Natural Gas Industry, B vol. 6, pp. 64-70 (Jan. 2019) [herein “Lurui”]. Note, although Lurui lists “Zhou Changlin” as an author, the publication also lists Dang Lurui, Huang Mei, and Jiang Desheng, none of which are listed as inventors on the instant application. Thus, according to MPEP §2153.01(a) second paragraph “If, however, the application names fewer joint inventors than a publication …, it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).”
Claim 1 recites “1. A calculation method for dynamic fluid loss of acid-etched fracture considering wormhole propagation, which is applied to a pad acid fracturing process.” Ugursal page 737 first paragraph discloses “The modified leakoff coefficient includes the effect of wormholes that are created during the fluid loss of a reactive fluid.” The wormholes that are created is wormhole propagation. Ugursal title discloses “Acid Fracturing.” In acid fracturing, the acid is the reactive fluid.
Ugursal page 737 first paragraph discloses “The leakoff velocity is determined as                         
                            
                                
                                    v
                                
                                
                                    L
                                
                            
                            =
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            L
                                        
                                    
                                
                                
                                    
                                        t
                                    
                                
                            
                        
                     (5).” The leakoff velocity is a calculated dynamic fluid loss.
Claim 1 further recites “comprising the following steps: Step 1: dividing a construction time T of injecting acid fluid into an artificial fracture into                         
                            m
                        
                     time nodes at equal intervals, then the time step                         
                            ∆
                            t
                            =
                            
                                
                                    T
                                
                                
                                    m
                                
                            
                        
                     and                         
                            
                                
                                    t
                                
                                
                                    n
                                
                            
                            =
                            n
                            ∆
                            t
                        
                    , where,                         
                            n
                            =
                            0,1
                            ,
                            2,3
                            ,
                            …
                            m
                        
                    , and                         
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                     is an initial time for starting to inject the acid fluid.” Ugursal page 736 last paragraph equation (1) discloses “                        
                            ∂
                            t
                        
                    ” and “and                         
                            t
                        
                     is the acid-injection time.” The partial derivative with respect to                         
                            t
                        
                     is dividing a time of injecting the acid fluid into corresponding very small intervals which correspond to time steps                         
                            ∆
                            t
                        
                    .
Ugursal page 738 equation (15) discloses t=0 initial conditions. The initial condition of t=0 is a starting initial time.
Claim 1 further recites “Step 2: calculating a fluid loss velocity                         
                            
                                
                                    v
                                
                                
                                    l
                                
                            
                            (
                            0
                            )
                        
                     in the artificial fracture at                         
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                    .” Ugursal page 740 figure 2 discloses “Calculating                         
                            
                                
                                    v
                                
                                
                                    l
                                
                            
                        
                     and                         
                            
                                
                                    q
                                
                                
                                    n
                                    f
                                
                            
                        
                    .” Calculating                         
                            
                                
                                    v
                                
                                
                                    l
                                
                            
                        
                     is calculating a fluid loss velocity. Ugursal page 737 first paragraph discloses “The leakoff velocity is determined as                         
                            
                                
                                    v
                                
                                
                                    L
                                
                            
                            =
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            L
                                        
                                    
                                
                                
                                    
                                        t
                                    
                                
                            
                        
                     (5).” The leakoff velocity is a calculated dynamic fluid loss.
Claim 1 further recites “Step 3: calculating a flowing pressure distribution                         
                            P
                            
                                
                                    n
                                
                            
                        
                     in the artificial fracture at                         
                            
                                
                                    t
                                
                                
                                    n
                                
                            
                        
                    .” Ugursal page 740 figure 2 discloses “Calculating pressure.”
Ugursal page 736 last paragraph discloses:
                
                    
                        
                            v
                        
                        
                            x
                        
                    
                    =
                    
                        
                            
                                
                                    w
                                
                                
                                    2
                                
                            
                        
                        
                            12
                            μ
                        
                    
                    
                        
                            ∂
                            p
                        
                        
                            ∂
                            x
                        
                    
                
            
                
                    
                        
                            v
                        
                        
                            z
                        
                    
                    =
                    
                        
                            
                                
                                    w
                                
                                
                                    2
                                
                            
                        
                        
                            12
                            μ
                        
                    
                    
                        
                            ∂
                            p
                        
                        
                            ∂
                            z
                        
                    
                
            
where                         
                            
                                
                                    
                                        
                                            w
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    12
                                    μ
                                
                            
                        
                     is equal to the fracture permeability at the point (x,z), p is the pressure at point (x,z), and μ is the fluid viscosity.
The pressure at each point is a pressure distribution in the fractures.
Claim 1 further recites “Step 4: calculating a width                         
                             
                            
                                
                                    w
                                
                                
                                    a
                                
                            
                            
                                
                                    n
                                
                            
                        
                     of the acid-etched fracture at                         
                            
                                
                                    t
                                
                                
                                    n
                                
                            
                        
                    .” Ugursal page 740 figure 2 discloses “[hydraulic fracture (HF)] width update.” Updating the hydraulic fracture width is calculating a width of the acid-etched fracture.
Ugursal page 737 last paragraph section title discloses “Change of the Hydraulic-Fracture Width.” The calculated change in hydraulic-fracture width is calculating a width of the acid-etched fracture.
Claim 1 further recites “Step 5: calculating a wormhole propagation and the fluid loss velocity                         
                            
                                
                                    v
                                
                                
                                    l
                                
                            
                            (
                            n
                            )
                        
                     at                         
                            
                                
                                    t
                                
                                
                                    n
                                
                            
                        
                    .” Ugursal page 740 figure 2 discloses if “                        
                            t
                            <
                            T
                        
                    ” then it repeats “Calculating                         
                            
                                
                                    v
                                
                                
                                    l
                                
                            
                        
                     and                         
                            
                                
                                    q
                                
                                
                                    n
                                    f
                                
                            
                        
                    .” Calculating                         
                            
                                
                                    v
                                
                                
                                    l
                                
                            
                        
                     is calculating a fluid loss velocity for the corresponding time step.
Claim 1 further recites “and Step 6: substituting the fluid loss velocity                         
                            
                                
                                    v
                                
                                
                                    l
                                
                            
                            (
                            n
                            )
                        
                     into Step 3, repeating Step 3 to Step 6 in turn, and calculating                         
                            P
                            
                                
                                    n
                                    +
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    w
                                
                                
                                    a
                                
                            
                            
                                
                                    n
                                    +
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    v
                                
                                
                                    l
                                
                            
                            
                                
                                    n
                                    +
                                    1
                                
                            
                        
                     until the end of acid fluid injection.” Ugursal page 740 figure 2 discloses if “                        
                            t
                            <
                            T
                        
                    ” then it repeats. Here, T indicates and end of the acid fluid injection.
Claim 1 further recites “wherein the wormhole propagation and the fluid loss velocity                         
                            
                                
                                    v
                                
                                
                                    l
                                
                            
                            
                                
                                    n
                                
                            
                        
                     at                         
                            
                                
                                    t
                                
                                
                                    n
                                
                            
                        
                     in Step 5 are calculated as follows: formulas (11) to (13) are used to simulate the dynamic propagation of the wormhole, and then Formula (10) is substituted to calculate                         
                            v
                        
                    ; the fluid loss velocity                         
                            
                                
                                    v
                                
                                
                                    l
                                
                            
                            
                                
                                    n
                                
                            
                        
                     is equal to the fluid loss velocity                         
                            v
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                        
                     on the fracture surface;

    PNG
    media_image3.png
    133
    602
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    72
    596
    media_image4.png
    Greyscale


    PNG
    media_image1.png
    60
    592
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    57
    593
    media_image2.png
    Greyscale

wherein,                         
                            
                                
                                    D
                                
                                
                                    e
                                    x
                                
                            
                        
                     is an effective propagation coefficient tensor in x direction, in m2/s;
                        
                            
                                
                                    D
                                
                                
                                    e
                                    y
                                
                            
                        
                     is an effective propagation coefficient tensor iny direction, in m2/s;
                        
                            
                                
                                    R
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            w
                                        
                                    
                                
                            
                        
                     is a dissolution reaction rate between acid and different minerals, in kmol/s m;
                        
                            
                                
                                    α
                                
                                
                                    v
                                    i
                                
                            
                        
                     is a surface area per unit volume of different minerals, in m2/m3;
                        
                            
                                
                                    k
                                
                                
                                    s
                                    i
                                
                            
                        
                     is a reaction rate constant, in m/s;
                        
                            
                                
                                    k
                                
                                
                                    c
                                    i
                                
                            
                        
                     is mass transfer coefficient, in m/s;
                        
                            
                                
                                    γ
                                
                                
                                    H
                                    +
                                    ,
                                    s
                                
                            
                        
                     is an activity coefficient of the acid fluid, dimensionless;
                        
                            
                                
                                    V
                                
                                
                                    i
                                
                            
                        
                     is a volume fraction of the ith mineral, dimensionless;
                        
                            
                                
                                    M
                                
                                
                                    a
                                    c
                                    i
                                    d
                                
                            
                        
                     is a molar mass of the acid fluid, in kg/kmol;
                        
                            
                                
                                    α
                                
                                
                                    i
                                
                            
                        
                     is a solubility of the acid fluid, in kg/kg; and
                        
                            
                                
                                    ρ
                                
                                
                                    i
                                
                            
                        
                     is a density of the ith mineral, in kg/m3.
Ugursal page 736 item 4 lists the assumption “4. Infinite acid/rock reaction rate. This assumption is valid for the fast reaction between concentrated hydrochloric acid (HCl) with calcite.” The acid/rock reaction rate corresponds with a dissolution reaction rate between acid and different minerals.
Ugursal does not explicitly disclose equations involving a dissolution reaction rate (because of the assumption); however, in analogous art of simulating acid fracturing with leakoff effects, Lurui page 67 right column equation (11) teaches:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

This equation (11) corresponds with the claimed formula (10). See further Lurui page 68 equation (13) discloses a numerator of “                        
                            R
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            s
                                        
                                    
                                
                            
                            
                                
                                    a
                                
                                
                                    v
                                
                            
                            α
                        
                    ” further showing consideration of the                         
                            
                                
                                    a
                                
                                
                                    v
                                
                            
                            α
                        
                     factors.
Lurui page 67 right column second paragraph teaches “                        
                            R
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            s
                                        
                                    
                                
                            
                            =
                            
                                
                                    K
                                
                                
                                    s
                                
                            
                            
                                
                                    C
                                
                                
                                    s
                                
                            
                        
                    .” This equation corresponds with formula (11). Specifically,                         
                            
                                
                                    
                                        
                                            k
                                        
                                        
                                            c
                                            i
                                        
                                    
                                    
                                        
                                            k
                                        
                                        
                                            s
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            k
                                        
                                        
                                            c
                                            i
                                        
                                    
                                    +
                                    
                                        
                                            k
                                        
                                        
                                            s
                                            i
                                        
                                    
                                
                            
                        
                     has units of                         
                            
                                
                                    
                                        
                                            
                                                
                                                    m
                                                    /
                                                    s
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    m
                                    /
                                    s
                                
                            
                        
                     which is m/s. None of these coefficients are assigned a particular numerical value and coefficients are routinely absorbed into other coefficients as none of them are variables of the equation. The result is a coefficient with a slightly different numerical value and the same overall equation. Accordingly,                         
                            
                                
                                    k
                                
                                
                                    s
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            k
                                        
                                        
                                            c
                                            i
                                        
                                    
                                    
                                        
                                            k
                                        
                                        
                                            s
                                            i
                                        
                                    
                                
                                
                                    
                                        
                                            k
                                        
                                        
                                            c
                                            i
                                        
                                    
                                    +
                                    
                                        
                                            k
                                        
                                        
                                            s
                                            i
                                        
                                    
                                
                            
                        
                     are mathematically equivalent coefficients without patentable distinction.
Lurui page 68 left column first paragraph equation (13) teaches:
                
                    
                        
                            ∂
                            φ
                        
                        
                            ∂
                            t
                        
                    
                    =
                    
                        
                            R
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            s
                                        
                                    
                                
                            
                            
                                
                                    a
                                
                                
                                    v
                                
                            
                            α
                        
                        
                            
                                
                                    ρ
                                
                                
                                    s
                                
                            
                        
                    
                
            
Lurui equation (13) corresponds with the combination of formulas (12) and (13). Regarding the claimed                         
                            
                                
                                    M
                                
                                
                                    a
                                    c
                                    i
                                    d
                                
                            
                        
                    , the molar mass conversion                         
                            
                                
                                    M
                                
                                
                                    a
                                    c
                                    i
                                    d
                                
                            
                        
                     converts the number of moles to a mass which doesn’t affect the mathematical relationship. That is, it is the same mathematical relationship whether or not the amount of acid is described in units of moles, kg, or other units of mass/quantity.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ugursal and Lurui. One having ordinary skill in the art would have found motivation to use describing acid flow into the matrix with non-infinite reaction rates into the system of acid fracture modeling for the advantageous purpose to “generates results consistent with pressure build-up test.” See Lurui page 70 last paragraph.
Claim 1 further recites “wherein the calculation method for dynamic fluid loss of acid-etched fracture is used to accurately calculate the dynamic fluid loss of acid-etched fracture based on the wormhole propagation and a continuous change of the width                         
                            
                                
                                    w
                                
                                
                                    a
                                
                            
                            
                                
                                    n
                                
                            
                        
                     of the acid-etched fracture.” The calculation method is what is being claimed. Identifying what the calculation method is being used for is a recitation of intended use. See MPEP §2111.02.
Ugursal page 737 first paragraph discloses “The modified leakoff coefficient includes the effect of wormholes that are created during the fluid loss of a reactive fluid.” The wormholes that are created is wormhole propagation. Ugursal title discloses “Acid Fracturing.” In acid fracturing, the acid is the reactive fluid.
Ugursal page 737 first paragraph discloses “The leakoff velocity is determined as                         
                            
                                
                                    v
                                
                                
                                    L
                                
                            
                            =
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            L
                                        
                                    
                                
                                
                                    
                                        t
                                    
                                
                            
                        
                     (5).” The leakoff velocity is a calculated dynamic fluid loss.
Regarding width, Ugursal page 739 lines 1-2 disclose “defined as the width a fracture would have on the basis of the volume of rock dissolved by the given volume of acid.” More specifically, Ugursal page 738 equation (15) explicitly considers an initial dynamic width, and Ugursal page 738 equations (16), (20), and (21) are equations which describe the width as it changes.
Claim 2 further recites “2. The calculation method for dynamic fluid loss of acid-etched fracture considering wormhole propagation according to Claim 1, wherein the fluid loss velocity                         
                            
                                
                                    v
                                
                                
                                    l
                                
                            
                            (
                            0
                            )
                        
                     is calculated by Formula (1) in Step 2:
                
                    
                        
                            v
                        
                        
                            l
                        
                    
                    
                        
                            0
                        
                    
                    =
                    
                        
                            2
                            C
                            
                                
                                    x
                                    ,
                                    t
                                
                            
                        
                        
                            
                                b
                                -
                                τ
                            
                        
                    
                
            
wherein,                         
                            C
                            
                                
                                    x
                                    ,
                                    t
                                
                            
                        
                     is the fluid loss coefficient at                         
                            x
                        
                     place in the fracture at                         
                            t
                        
                    , in m/min0.5;                         
                            b
                        
                     is the construction time of artificial fracture, in min; and                         
                            τ
                        
                     is the time when the fluid reaches fracture                         
                            x
                        
                    , in min.” Ugursal page 737 first paragraph discloses “The leakoff velocity is determined as                         
                            
                                
                                    v
                                
                                
                                    L
                                
                            
                            =
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            L
                                        
                                    
                                
                                
                                    
                                        t
                                    
                                
                            
                        
                     (5).” The leakoff velocity is a calculated dynamic fluid loss. Ugursal page 737 equation (5) corresponds with the claimed formula (1).
Claim 3 further recites “3. The calculation method for dynamic fluid loss of acid-etched fracture considering wormhole propagation according to Claim 1, wherein the flowing pressure distribution                         
                            P
                            (
                            n
                            )
                        
                     in the fracture at                         
                            
                                
                                    t
                                
                                
                                    n
                                
                            
                        
                     in Step 3 is calculated as follows: the average velocity                         
                            
                                
                                    v
                                
                                
                                    x
                                
                            
                        
                     and                         
                            
                                
                                    v
                                
                                
                                    y
                                
                            
                        
                     of acid fluid flowing any point (x, y) in the artificial fracture:
                
                    
                        
                            v
                        
                        
                            x
                        
                    
                    =
                    -
                    
                        
                            
                                
                                    w
                                
                                
                                    2
                                
                            
                        
                        
                            12
                            
                                
                                    μ
                                
                                
                                    a
                                
                            
                        
                    
                    
                        
                            ∂
                            P
                        
                        
                            ∂
                            x
                        
                    
                
            
                
                    
                        
                            v
                        
                        
                            y
                        
                    
                    =
                    -
                    
                        
                            
                                
                                    w
                                
                                
                                    2
                                
                            
                        
                        
                            12
                            
                                
                                    μ
                                
                                
                                    a
                                
                            
                        
                    
                    
                        
                            ∂
                            P
                        
                        
                            ∂
                            y
                        
                    
                
            
Ugursal page 736 last paragraph discloses equations (2)-(3) which correspond with formulas (2)-(3) claimed here.
Claim 3 further recites “the amount of change in the acid fluid mass in the unit volume within a unit time is equal to a total inflow minus a total outflow, and then the mass conservation equation of the acid fluid in the fracture is worked out:
                
                    -
                    
                        
                            ∂
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            x
                                        
                                    
                                    w
                                
                            
                        
                        
                            ∂
                            x
                        
                    
                    -
                    
                        
                            ∂
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            y
                                        
                                    
                                    w
                                
                            
                        
                        
                            ∂
                            y
                        
                    
                    -
                    2
                    
                        
                            v
                        
                        
                            l
                        
                    
                    =
                    
                        
                            ∂
                            w
                        
                        
                            ∂
                            t
                        
                    
                
            
wherein,                         
                            
                                
                                    μ
                                
                                
                                    a
                                
                            
                        
                     is the viscosity of acid fluid, in                         
                            m
                            P
                            a
                            ∙
                            s
                        
                    ;
                        
                            P
                        
                     is pressure, in MPa;
                        
                            
                                
                                    v
                                
                                
                                    l
                                
                            
                        
                     is the fluid loss velocity, in m/min;
                        
                            w
                        
                     is the fracture width, in m;
                        
                            w
                        
                     is taken as the width                         
                            
                                
                                    w
                                
                                
                                    f
                                
                            
                        
                     of the artificial fracture at                         
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                    , and taken as the width                         
                            
                                
                                    w
                                
                                
                                    a
                                
                            
                        
                     of acid-etched fracture at                         
                            
                                
                                    t
                                
                                
                                    n
                                
                            
                        
                     and the subscript                         
                            n
                        
                     is greater than 0.
Ugursal page 736 last paragraph discloses equation (1) 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
. Ugursal equation (1) corresponds with formula (4) claimed here.
Claim 4 further recites “4. The calculation method for dynamic fluid loss of acid-etched fracture considering wormhole propagation according to Claim 3, wherein the width                         
                            
                                
                                    w
                                
                                
                                    a
                                
                            
                            
                                
                                    n
                                
                            
                        
                     of acid-etched fracture at                         
                            
                                
                                    t
                                
                                
                                    n
                                
                            
                        
                     in Step 4 is calculated as follows: the                         
                            P
                            (
                            n
                            )
                        
                     obtained in Step 3 is taken as the internal boundary condition, and the width                         
                            
                                
                                    w
                                
                                
                                    a
                                
                            
                            
                                
                                    n
                                
                            
                        
                     of acid-etched fracture at                         
                            
                                
                                    t
                                
                                
                                    n
                                
                            
                        
                     is calculated by combining the initial condition formula (5) and the boundary condition formula (6);
                
                    P
                    
                        
                            x
                            ,
                            y
                        
                    
                    =
                    0
                    ,
                     
                    ∀
                    x
                    ,
                    y
                    ,
                    t
                    =
                    0
                
             				
                        
                            
                                
                                    C
                                
                                
                                    f
                                
                            
                            
                                
                                    x
                                    ,
                                    y
                                
                            
                            =
                            0
                            ,
                             
                            ∀
                            x
                            ,
                            y
                            ,
                            t
                            =
                            0
                        
                    				(5);
                
                    
                        
                            w
                        
                        
                            a
                        
                    
                    
                        
                            x
                            ,
                            y
                        
                    
                    =
                    
                        
                            w
                        
                        
                            f
                        
                    
                    
                        
                            x
                            ,
                            y
                            ,
                            t
                        
                    
                    ,
                     
                    ∀
                    x
                    ,
                    y
                    ,
                    t
                    =
                    0
                
            			

    PNG
    media_image7.png
    252
    561
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    100
    543
    media_image8.png
    Greyscale

                        
                            
                                
                                    k
                                
                                
                                    g
                                
                            
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            f
                                        
                                    
                                    -
                                    
                                        
                                            C
                                        
                                        
                                            w
                                        
                                    
                                
                            
                            =
                            R
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            w
                                        
                                    
                                
                            
                        
                    									(8)

    PNG
    media_image9.png
    70
    543
    media_image9.png
    Greyscale

wherein,                         
                            
                                
                                    C
                                
                                
                                    f
                                
                            
                        
                     is the acid fluid concentration in the center of fracture, in kmol/m3;
                        
                            
                                
                                    q
                                
                                
                                    i
                                    n
                                    j
                                
                            
                        
                     is the injection rate of acid fluid, in m3/min;
                        
                            
                                
                                    P
                                
                                
                                    e
                                
                            
                        
                     is the pressure at the fracture outlet, in MPa;
                        
                            
                                
                                    C
                                
                                
                                    f
                                
                                
                                    0
                                
                            
                        
                     is the acid fluid concentration at the fracture inlet, in kmol/m3;
                        
                            
                                
                                    k
                                
                                
                                    g
                                
                            
                        
                     is the mass transfer coefficient, in m/s;
                        
                            
                                
                                    C
                                
                                
                                    w
                                
                            
                        
                     is the acid fluid concentration at fracture wall, in kmol/m3;
                        
                            R
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            w
                                        
                                    
                                
                            
                        
                     is the corrosion rate of irreversible reaction in single step, in                         
                            
                                
                                    
                                        
                                            m
                                            ∙
                                            k
                                            m
                                            o
                                            l
                                        
                                    
                                
                                
                                    
                                        
                                            s
                                            ∙
                                            
                                                
                                                    m
                                                
                                                
                                                    3
                                                
                                            
                                        
                                    
                                
                            
                        
                    ;
                        
                            
                                
                                    β
                                
                                
                                    i
                                
                            
                        
                     is the solubility between acid fluid and limestone or dolomite, in kg/kmol;
                        
                            
                                
                                    ρ
                                
                                
                                    i
                                
                            
                        
                     is the density of limestone or dolomite, in kg/m3;
                        
                            i
                        
                     is the subscript, indicating different rock types;
                        
                            ϕ
                        
                     is the porosity, dimensionless; and
                        
                            η
                        
                     is the percentage of lost acid fluid that reacts with fracture wall rock;                         
                            η
                            ≈
                            0
                        
                    .
Ugursal pages 737-738 discloses equations (10)-(16). These equations correspond with the claimed formulas as follows:
equation (15) corresponds with formula (5);
equations (16) corresponds with formula (6);
equation (10) corresponds with formula (7);
equation (11) corresponds with formula (8);
equation (13) corresponds with formula (9).
Claim 6 further recites “6. The calculation method for dynamic fluid loss of acid-etched fracture considering wormhole propagation according to Claim 1, wherein Step 6 is conducted as follows: substituting the calculated fluid loss velocity                         
                            
                                
                                    v
                                
                                
                                    l
                                
                            
                            
                                
                                    n
                                
                            
                        
                     into Step 3 to calculate the pressure                         
                            P
                            
                                
                                    n
                                    +
                                    1
                                
                            
                        
                     in the fracture at                         
                            
                                
                                    t
                                
                                
                                    n
                                    +
                                    1
                                
                            
                        
                    , and then repeating Step 3 to Step 6 in turn to work out                         
                            
                                
                                    w
                                
                                
                                    a
                                
                            
                            
                                
                                    n
                                    +
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    v
                                
                                
                                    l
                                
                            
                            
                                
                                    n
                                    +
                                    1
                                
                            
                        
                     until the end of acid fluid injection.” Ugursal page 740 figure 2 discloses if “                        
                            t
                            <
                            T
                        
                    ” then it repeats. Here, T indicates and end of the acid fluid injection.
Furthermore, Ugursal page 739 second to last paragraph discloses:
On the basis of the obtained leakoff rate, the leakoff velocity was updated and the velocity of the flow from the hydraulic fracture into the natural fracture was estimated. The mass-balance equation was then solved to obtain the pressure distribution along the hydraulic fracture. The updated value of the pressure difference was compared with the assumed value and the iteration process was repeated until convergence was obtained.

Claim 7 further recites “7. The calculation method for dynamic fluid loss of acid-etched fracture considering wormhole propagation according to Claim 6, wherein when an injected volume of the acid fluid is equal to a set total volume of the acid fluid, the acid fluid injection ends.” Ugursal page 739 lines 1-2 disclose “defined as the width a fracture would have on the basis of the volume of rock dissolved by the given volume of acid.” The given volume of acid is the set total volume of acid fluid at the end of the injection process. The given volume of acid is also equal to the injected volume of acid at the end of the injection process.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        4 October 2022